       Case 1:21-cv-01284-JPB Document 73 Filed 05/03/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

SIXTH DISTRICT OF THE
AFRICAN METHODIST
EPISCOPAL CHURCH, et al.,
                      Plaintiffs,
                                           No. 1:21-cv-1284-JPB
      v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,
                             Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; NA-
TIONAL REPUBLICAN CONGRES-
SIONAL COMMITTEE; and GEOR-
GIA REPUBLICAN PARTY, INC.,
     Proposed Intervenor-Defendants.

                        REPLY IN SUPPORT OF
                        MOTION TO INTERVENE
        Case 1:21-cv-01284-JPB Document 73 Filed 05/03/21 Page 2 of 3




      Under the Local Rules, “it is not necessary for the movant to file a reply.”
LR 7.1(C). Movants thus will not burden the Court with extra briefing. Every

argument in Plaintiffs’ opposition is answered in the reply that Movants filed

in New Georgia Project v. Raffensperger, Doc. 33, No. 1:21-cv-1229-JPB (N.D.

Ga. Apr. 28, 2021). If the Court grants Movants intervention there, it should

also grant Movants intervention here and in the other related cases. See, e.g.,

Edwards v. Vos, 2020 WL 6741325, at *1 (W.D. Wis. 2020) (granting the Re-

publican Party intervention in “one of four lawsuits currently before this court

challenging various [Wisconsin election laws]” where the Republican Party had
“already been permitted to intervene in two of those lawsuits”).

Dated: May 3, 2021                          Respectfully submitted,

                                       /s/ Cameron T. Norris
John E. Hall, Jr. (GA Bar No. 319090) Tyler R. Green (pro hac vice)
William Bradley Carver, Sr. (GA Bar Cameron T. Norris (pro hac vice)
No. 115529)                           CONSOVOY MCCARTHY PLLC
W. Dowdy White (GA Bar No. 320879) 1600 Wilson Boulevard
HALL BOOTH SMITH, P.C.                Suite 700
191 Peachtree Street NE               Arlington, VA 22209
Suite 2900                            (703) 243-9423
Atlanta, GA 30303                     tyler@consovoymccarthy.com
(404) 954-6967                        cam@consovoymccarthy.com
                 Counsel for Proposed Intervenor-Defendants




                                        1
        Case 1:21-cv-01284-JPB Document 73 Filed 05/03/21 Page 3 of 3




            CERTIFICATE OF SERVICE AND CERTIFICATE
              OF COMPLIANCE WITH LOCAL RULE 5.1
      This reply was prepared in Century Schoolbook, 13-point type—one of

the font and point selections approved in Local Rule 5.1(C). I certify that I elec-
tronically filed this reply with the Clerk of Court using CM/ECF, which will
electronically notify all counsel of record.

      Dated: May 3, 2021                       /s/ Cameron T. Norris




                                         2
